TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 18, 2018



                                      NO. 03-18-00473-CV


                                         E. J., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


             APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
              BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order of termination signed by the district court on July 20, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s order. Therefore, the Court affirms the district court’s

order. The appellant shall pay all costs relating to this appeal, both in this Court and in the court

below.